OFFICE   OF   THE   A-ITORNEYGENERAL     OF   TEXAS

                               AUSTIN




Honorable.Alex Jung
County Attorney
Ollleepie County
Fredericksburg, Texas

Dear ~Slrr




                                               the applicable stat-
                                               llouL.ng questions:




     the tiaoM5 do'not'iWa~i3~o~em    tattoo mark
     or bra+ 'to h$ve, been regi+ered.)

          *JJndel?
                 t~'&&ri~~otis'of   the Statutea
     the owner 'appear8 to be prohIbIted from re-
     cording more than one brand in the county of
Honorable Alex Jung, Page 2



     his rssi&eace, etc. Onder these provisions,
     could 8 tattoo mark OP brand in the ear (such
     tattoo mark being different but similar to the
     firebrand theretofore registered) be reoorded?
     If so, would the re~etratlon of such tattoo
     mark or bnrnd proteat the reg:istrazM

         "X8 it pem&ssibls fog the registered owaer
     of a l’lrabmad   to &an&on aams a&d substl0ute
     a crlmllazr or diffwent tattoo mark or braadi
     ther8iolQt"

         %31e a~Sfoabls statutee, to WhLah you refer ia yo,ur
lsttsr, firsA.rtMles 6890 and 6898, Revised Givll S$&tuims of
Texas, 1925, uhieh recrdas followsr




              As tW, poln$~ tit, mNfliatur      40 +ot pre8otibe   the
nwumr   iii    whicwthe~~ 8ar marka     aac.   made   ehe3.l be plaoed
upoa the hIllml*.  rphe purpose of ewh 8ar marks aad braads
and of the @tatuiiW FoguLa~~~fhs    u8e~themaoP is to provide
a penaanant aad positive m3s.m of l.dentlflcatfon ~aad proof of
owner*lilpal the urnala.    We believe t&at a~tattoo mark, if
applied %a a mtkaer se as to'provi&e- a~posltlve and permaaeat
mesas 0f:ideatifiuatfea wfl.l fW.fili the purpose of the stat-
utes and ooneequeat,lylaay be maaqrded $al%ke smaaer as other
ear &WkS or bramda.
Iionorable Alex Jung, Page 3


          In connection uith your second question ve wish to
call attention to the rule announced in our Opinion Eo. O-1104,
copy of which la enclosed heretith -- that the place on the
s.rA~~l'sbody on vhich a brand ia used is as much a part and
designation of the brand as the design of the brand itself.
Consequently, we believe that should the ovner of a registered
firebrand, which has been used on the right shoulder of the
animal, desire to use the same design or symbol as a tattoo
ear mark, it would be neaesoary for him to record suah tattoo
earmark fs the office of the ,oountg clerk in order to receive
the prote~tlon of ~the above quoted statutes thereon.

             In reply to your third question,it is our opinion
that   the   couixtg   alerk
                      should* upon application,    reoorcl a tat-
too mark In the same manner as au ear-clip-mark or Pirebraud;

         As W8 construe Avtlcle 6890, a person may register
one ear mark and also may register one brand.  The two need
not be ldentioal.  See Dugat v. State, 148 S. X. 789.

         Replying to your fifth question, we are of the opinion
that the owhev of a registered firebrand may at ang time change
the s8me by filirig a new brand with the couutg clerk.

             Xn uonn&3tlon     with
                            the Por8gol.ng, we wish to poiut
out that any brands, ear aarka, flesh marks or any dlstlnguish-
lug charaoteristlcs of an animal are admissible in evidence re-
gardless of registration to prove the identity of the animal.
The general miles mlatlng  to brands are set out in Texas Jurls-
prudeaae .

           39 fl!ex.
                   Jur. 324 -- “* * l an wm8oorded
       brand w&a admfssible fop the puqoeo  of prov-
       ing the identity of an.lmls, if owner-p    with
       that brand was otherwise ppovea by any proper
       teatway.

           “A re601-U of a brand that eompllee with
       th8 law is evidence of the wriership of stook."

           2 Tex.JuF.     909 -- "Under the general rule5
       of evidence the faat that ah anlxml is branded
       with a crertain brand and that a named person
       is the owner of that brand, 15 admissible in
       evidence.     It does not require a statute to
       de   brands and marks admlsaible in evidence
       -- the are SO b8 virtue of the ml85       govern-
       Fng ev 9 deme   -- aud are lntrinsioally proof
Ronorable Alex Jung, P&~&e 4



     of   owxlersNp.   I’

         We trust that the foregoiJ3g satisfactorily answerr
your several questions.
                                         Yours v6ry truly